Citation Nr: 0815753	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama - 
which granted the veteran's claims for service connection for 
PTSD and assigned a 30 percent rating retroactively effective 
from March 19, 2003, the date of receipt of his claim.  He 
wants a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by irritability, 
difficulty sleeping, nightmares, exaggerated startle 
response, chronic depression, inability to get close to 
people (resulting in three divorces), hypervigilance, 
intrusive thoughts of Vietnam, flashbacks, loss of interest 
in activities and a tendency to isolate himself from others, 
except for a select few in his family.  His short-term memory 
and concentration also are impaired.

2.  The veteran's Global Assessment of Functioning (GAF) 
scores have ranged from 48 to 60, indicating moderate-to-
serious social and occupational impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for a higher 70 percent initial rating for the veteran's 
PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in April 2003 and July 2004 (1) informed the veteran 
of the information and evidence not of record that was 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send the veteran a Dingess letter, keeping in mind 
that his claim initially arose in the context of him trying 
to establish his entitlement to service connection, 
which since has been granted.  He only received notice 
concerning the first three Dingess elements, as those concern 
service connection.  Since, however, his claim for a higher 
initial disability rating is being denied, there will be no 
resulting change in his rating or effective date.  So not 
receiving additional notice concerning these downstream 
elements of his claim is nonprejudicial, i.e., harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  See also 38 C.F.R. § 20.1102.

Moreover, after providing the additional VCAA notice in July 
2004, albeit after having initially adjudicated his claim, 
the RO went back and readjudicated his claim in the December 
2004 statement of the case (SOC).  This is important to point 
out because the Federal Circuit Court recently held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran a 
compensation examination to determine the severity of his 
PTSD.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to an Initial Disability 
Rating Higher than 30 Percent for his PTSD

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26..

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this code, VA assigns a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild 
memory loss.

VA assigns a 50 percent rating where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires severe occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking and mood 
due to symptoms such as spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



Analysis

Applying these criteria to the facts of this case, the Boards 
finds that the medical evidence supports assigning a higher 
70 percent initial rating for the veteran's PTSD.

During his May 2003 VA examination, the veteran indicated he 
lives with his mother and sister - although he has a good 
relationship with them.  During the objective mental status 
evaluation, he denied any then current social relationships, 
activities or leisure pursuits.  He had been divorced three 
times and had been out of work since 2000.  However, he was 
fully oriented (to time, place and person) with normal 
thought processes and thought content, and he denied 
experiencing any delusions or panic attacks.  His eye contact 
was good and his behavior was appropriate.  He also denied a 
history of suicidal or homicidal thought, ideation, plan or 
intent.  He was able to maintain minimal personal hygiene and 
other basic activities of daily living.  His long-term memory 
was intact, but his short-term memory and concentration were 
impaired.  His judgment was intact, he had normal impulse 
control, and his speech was slow and depressed.  He was found 
competent for VA purposes.  

The VA examiner indicated the veteran's PTSD symptomatology 
included irritability, difficulty sleeping, nightmares, 
exaggerated startle response, depression, inability to get 
close to people (resulting in three divorces), 
hypervigilance, frequent intrusive thoughts of Vietnam, 
flashbacks, loss of interest in activities and a tendency to 
isolate.  The examiner further indicated that these symptoms 
are frequent, persistent, and chronic, but moderate.  The 
examiner diagnosed chronic, moderate PTSD, also indicating 
the veteran had a history of alcohol and drug abuse secondary 
to his PTSD, and that, as well, he had a history of 
hypertension and chronic obstructive pulmonary disease 
(COPD).  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, indicating the veteran had 
moderate social and occupational impairment.



The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  VA's Rating Schedule employs nomenclature based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

The May 2003 VA examiner indicated the veteran's then current 
unemployment and relationship difficulties were due to his 
PTSD symptomatology and his social isolation.  The examiner 
concluded that the veteran's then current psychosocial 
functional status and quality of life were moderately 
impaired due to his PTSD.

An August 2003 VA mental status report indicates the 
veteran's motor behavior was within normal limits with normal 
speech, speed and syntax.  His mood was sad, affect 
appropriate, and lability within normal limits.  He denied 
any suicidal/homicidal/paranoidal ideations, as well as 
auditory/visual hallucinations.  His memory was grossly 
intact, intelligence was average, insight was partial but 
poor and his judgment was fair to good.  The examiner 
diagnosed probable PTSD, alcohol and drug abuse, 
hypertension, disc disease with sciatica and lumbar 
radiculopathy, osteoarthritis and COPD.  The examiner 
assigned a GAF score of 50.

According to the DSM-IV, GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).



A more recent April 2004 mental status examination found that 
the veteran's thought processes were normal; there was no 
suicidal or homicidal intent and no obvious paranoia.  His 
was fully alert and oriented but depressed.  
A clinical psychologist diagnosed PTSD and rule out 
personality disorder.  This doctor assigned a GAF score of 
55, which, as mentioned, is in the DSM-IV's 51 to 60 range 
indicating moderate social and occupational impairment.

Five days later, a social work intern provided a diagnosis of 
chronic PTSD with social and occupational impairment, lower 
back pain, social and occupational impairment and family 
relational problems.  The social work intern assigned a 
GAF score of 48, which, according to DSM-IV, is in the 41 to 
50 range indicating the veteran had serious social and 
occupational impairment.  During that evaluation, he 
indicated that he had not been in a relationship for the past 
10 to 12 years.

The medical evidence indicates the veteran has also been 
diagnosed with depressive disorder.  This condition is not 
service connected.  But when, as here, it is impossible to 
separate the effects of a service-connected disability from a 
condition that has not been service connected, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability, which, here, is the PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Since the award of service connection for PTSD, the veteran's 
GAF scores have ranged from 48 to 60 - indicating moderate to 
serious symptoms.  The May 2003 VA examiner described the 
veteran's PTSD on several occasions simply as moderate, as 
did, albeit to a somewhat lesser extent, the clinician that 
initially evaluated the veteran in April 2004.  Whereas the 
clinicians who evaluated the veteran some five days later in 
April 2004 and earlier, in August 2003, indicated the PTSD 
was causing serious social and occupational impairment.  
These descriptive terms are not defined in VA's Rating 
Schedule, except as mentioned in the 
DSM-IV.  And rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 
4.6.

Indeed, GAF scores, like an examiner's assessment of the 
severity of the condition, must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).

But that said, the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That 
is to say, it is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

Here, even the May 2003 VA examiner that indicated the 
veteran had moderate, as opposed to serious, social and 
occupational impairment, also interestingly went on to 
indicate the veteran's then current unemployment and 
relationship difficulties were due to his PTSD symptomatology 
and social isolation.  So that, itself, was an 
acknowledgement that the PTSD was having a significant impact 
on the veteran's ability to work in a substantially gainful 
occupation.
In Melson v. Derwinski, 1 Vet. App. 334 (June 1991), the 
Court pointed out that use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met.  Whereas, in Johnson v. Brown, 
7 Vet. App. 95 (1994), the Court pointed out that only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned.  In fact, in the Johnson 
decision the Court held that the veteran need only show he is 
unemployable due to the service-connected disability at issue 
to receive the maximum possible 100 percent rating.

Here, though, the Board is increasing the veteran's rating to 
70 percent, rather than the highest possible 100 percent, 
because, as will be explained when later addressing his 
possible entitlement to extra-schedular consideration, 
his unemployability has been attributed by other medical 
evidence in the file to his physical disabilities, not so 
much his PTSD.

There is no denying, however, the veteran's PTSD is 
manifested by irritability, difficulty sleeping, nightmares, 
exaggerated startle response, chronic depression, inability 
to get close to people (resulting in three divorces), 
hypervigilance, intrusive thoughts of Vietnam, flashbacks, 
loss of interest in activities and a tendency to isolate 
himself from others, except for a select few in his family - 
namely, his mother and sister.  His short-term memory and 
concentration also are impaired and, as mentioned, he has at 
least twice received GAF scores in the 41 to 50 range 
denoting serious (not just moderate) social and occupational 
impairment.

In sum, the veteran's symptoms on the whole, as reported by 
the medical records and his statements, show he is entitled 
to a higher 70 percent rating, especially resolving all 
reasonable doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.  But 
since his PTSD has not been more than 70-percent disabling at 
any time since the effective date of his award, his rating 
may not be "staged" to even higher.  See Fenderson, 12 
Vet. App. at 125-26.



Finally, the Board has considered whether the veteran is 
entitled to even greater compensation on an extra-schedular 
basis.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  His PTSD has not 
resulted in marked interference with his employment 
(meaning above and beyond that contemplated by his now higher 
70 percent rating).  Keep in mind that the DSM-IV GAF scores 
between 41 and 50 that, in part, provided the basis for 
assigning this higher rating contemplate that he is 
"unable to keep a job."  Indeed, although he has been 
unemployed since 2000, VA outpatient treatment records from 
February 2002 note he could not work due to hip discomfort, 
so because of a physical-related ailment, not mental 
disorder.  Moreover, an October 2001 record indicates he had 
not resumed his career as a carpenter because he was afraid 
of a "recurrence of strains" - presumably referring to his 
disc herniation and chronic lower lumbar pain.  The higher 70 
percent rating being assigned in this decision takes into 
account that he has significant social and occupational 
impairment.  See 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.

There also is no indication the veteran's PTSD has 
necessitated frequent periods of hospitalization.  Instead, 
the overwhelming majority of his treatment has been on an 
outpatient basis, not as an inpatient.  So there are no 
legitimate grounds for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration. See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 70 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the payment 
of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


